Citation Nr: 1430048	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an upper jaw infection resulting in the removal of teeth.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO reopened the Veteran's previously denied claims of service connection for asthma and for residuals of an upper jaw infection resulting in the removal of teeth and denied these claims on the merits.  The Veteran disagreed with this decision in June 2007.  He perfected a timely appeal in March 2009.  A Travel Board hearing was held at the RO in October 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a February 2013 remand, the Board noted that both of these claims must be reconsidered on a de novo basis under 38 C.F.R. § 3.156(c) and not on the basis of new and material evidence.  See 38 C.F.R. § 3.156(c) (effective prior to October 6, 2006).  The Board also remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain additional treatment records and schedule the Veteran for appropriate examination to determine the nature and etiology of his asthma.  These records subsequently were associated with the claims file and the requested examination occurred later in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a March 2013 decision, the RO granted service connection for asthma and assigned a 30 percent rating effective January 18, 2006.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly, an issue relating to asthma is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  The issue on appeal also is as stated on the title page of this decision.

In a July 2013 rating decision, the RO assigned an earlier effective date of September 21, 1998, for the grant of service connection for asthma and assigned a 10 percent rating effective on that date.  As the time for initiating an appeal of this decision has not expired, the issues addressed in the July 2013 rating decision are not before the Board.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran had tooth #9 extracted and a dental bridge placed during active service.

2.  The record evidence indicates that the Veteran's current dental disability manifested decades after service due to caries, dental neglect, and no effort to maintain oral health after service; it is not related to active service or any incident of service, to include an in-service tooth extraction and placement of a dental bridge.


CONCLUSION OF LAW

Residuals of an upper jaw infection resulting in the removal of teeth were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306(b)(1), 3.381, 17.161, 4.150, Diagnostic Codes (DC's) 9900-9916 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for residuals of an upper jaw infection resulting in the removal of teeth.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2006 VCAA notice was issued prior to the currently appealed rating decision issued in July 2006; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including residuals of an upper jaw infection resulting in removal of teeth.  The Veteran was assisted at the hearing by an accredited representative from Georgia Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addresses the contended causal relationship between the claimed dental disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Dental Disability

The Veteran contends that he incurred residuals of an upper jaw infection resulting in removal of teeth during active service.  He specifically contends that a botched tooth extraction during service caused a gum infection, requiring extraction of tooth #9, and all of his current dental problems relate to an in-service tooth extraction of tooth #9 and placement of a dental bridge.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DC's 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because residuals of an upper jaw infection resulting in the removal of teeth are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service dental records show that, in February 1982, the Veteran was seen on an emergency basis at the dental clinic complaining of sensitivity to tooth #10.  He was advised to keep the area clean and use a sensitive toothpaste.  These records also show that the Veteran was seen in February and March 1982 for treatment of teeth #7, 10, 15, 17, and 21.

On June 1, 1982, the Veteran was seen on an emergency basis at the dental clinic complaining of swelling of teeth #9 and #10.  It was noted that tooth #10 was undergoing endodontic treatment "and a diffuse cellulitis has developed."  Aspiration revealed no localized material to withdraw.  The Veteran was advised to place a warm towel on this area.  Periapical x-rays were taken of these teeth.  The Veteran was referred to the emergency room to open tooth #10 and then referred to outpatient surgery for extraction of tooth #9.

On July 6, 1982, a fixed partial denture for teeth #8-10 was indicated.  An impression was made.  A temporary crown was placed on tooth #7 on July 9, 1982.  Physical examination showed a chronic periodontal abscess at tooth #10 which would be treated with a root canal.  Teeth #8 and 10 were prepared for a fixed partial denture on July 26, 1982.  Temporary crowns were fabricated for teeth #7 and #10 on August 10, 1982.  The fixed partial denture was placed on August 24, 1982.

The post-service evidence shows that, in a July 2006 statement, the Veteran asserted: 

[W]hile receiving treatment on one of the dental visits during tooth extraction, a piece of tooth was left remaining in my upper jaw.  As a result four (2) days [sic] later my jaw became swollen and was later diagnosed as infected and emergency surgery was conducted where I lost front upper teeth as a result of the spread of infection to these teeth and replace[d] with temporary teeth.

In statements on his June 2007 notice of disagreement, the Veteran asserted that "my top teeth were removed...due to a gum disease caused by an Army dentist."

The Veteran's SSA records show that SSA found that he was not disabled due to asthma and essential hypertension in December 2010.  These records do not contain any treatment records for a dental disability.

The Veteran testified at his October 2012 Board hearing that, during an in-service tooth extraction, an Army dentist broke the tooth being extracted and left it in his gums.  See Board hearing transcript dated October 22, 2012, at pp. 17.  Following this attempted tooth extraction, the Veteran said that he experienced significant jaw pain and headaches and returned to the dental clinic for emergency surgery.  He also testified that, following this emergency surgery, he was told by an in-service dentist that all of his front teeth needed to be extracted because they were infected.  Id., at pp. 17-18.  He testified further that he was  told that an infected tooth had caused the infection which led to the tooth extraction and dental bridge placement.  Id., at pp. 19.  He also testified further that his teeth continued to bother him following the in-service extractions with constant pain and required continued outpatient follow-up in the dental clinic.  Id., at pp. 20.  The Veteran finally testified that he had not sought dental treatment since his service separation.  Id., at pp. 22.

On VA dental and oral examination in May 2013, the Veteran complained that "he got an infection in the upper anterior [teeth] which resulted in the loss of [his] front teeth."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's oral hygiene was non-existent.  Dental examination showed missing teeth #1, 8, 9, 10, 12, 19, 20, and 30, retained roots #4, 6, 18, 31, and 32, dental caries # 5, 7, 11, 14, 15, 16, and 29, a normal inter-incisal range of motion, and "just typical bone loss from tooth extraction."  The examiner stated that a review of the Veteran's in-service dental x-rays showed "deep dental caries on teeth #9 and #10.  The second radiograph shows that the left central incisor tooth #9 had been extracted, a root canal done on #10 and [a] really nice bridge placed from #8 to #10."  Current dental x-rays showed "extensive periodontal bone loss and caries."  The VA examiner opined that it was less likely than not that the Veteran's dental disability was related to active service or any incident of service, to include the in-service tooth extraction and dental bridge placement.  The rationale for this opinion was that the Veteran had lost central incisor #9 "due to dental decay and [it was] nicely restored with a 3-unit bridge.  The other front teeth were lost after active duty was completed due to caries and dental neglect."  The rationale also was, "Oral exam today revealed extensive gum inflammation, calculus, extensive caries, and periodontal disease.  Clearly no effort had been made to maintain oral health since [the Veteran] left active duty."  The diagnosis was teeth lost due to dental decay and periodontal disease.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of an upper jaw infection resulting in the removal of teeth.  The Veteran contends that a botched in-service tooth extraction resulted in an upper jaw infection and the loss of additional teeth.  He also contends that he has experienced residuals of this upper jaw infection since his service separation.  The record evidence does not support the Veteran's assertions regarding what happened to his teeth in service and the etiology of his current dental disability.  It shows instead that, although the Veteran had tooth #9 extracted in service and received frequent outpatient dental treatment before and after this tooth extraction, the extraction of tooth #9 did not result in any upper jaw infection or any residuals or require the removal of additional teeth.  The Veteran's available service dental records clearly show that his tooth #9 was extracted in July 1982 and a partial fixed denture placed in August 1982.  There is no indication of any prior tooth extractions which caused a subsequent gum infection and required the extraction of tooth #9, as the Veteran has asserted.  There also is no indication that the Veteran continued to experience problems related to the in-service extraction of tooth #9 after the partial fixed denture was placed in his mouth, although the Board acknowledges that he continued to receive outpatient dental treatment between the placement of this denture in August 1982 and his discharge from service in May 1986.

The post-service evidence shows no complaints of or treatment for any dental disability, to include residuals of an upper jaw infection resulting in the removal of teeth, since the Veteran's service separation.  The Board acknowledges that the lack of post-service treatment records indicating complaints of or treatment for a dental disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran himself admitted in his October 2012 Board hearing testimony that he had not sought any dental treatment since his service separation.  The May 2013 VA dental examiner confirmed that dental examination of the Veteran showed that "no effort had been made to maintain oral health since he left active duty."  This examiner also opined that it was less likely than not that the Veteran's claimed residuals of an upper jaw infection resulting in the removal of teeth were related to active service or any incident of service, to include the in-service tooth extraction and dental bridge placement.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his claimed residuals of an upper jaw infection resulting in the removal of teeth are related to active service or any incident of service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of an upper jaw infection resulting in the removal of teeth at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of residuals of an upper jaw infection resulting in the removal of teeth at any time during the pendency of this appeal.  In summary, the Board finds that service connection for residuals of an upper jaw infection resulting in the removal of teeth is not warranted.

The Board finally finds that the Veteran is not entitled to service connection for residuals of an upper jaw infection resulting in the removal of teeth for purposes of outpatient treatment only.  As noted above, a claim for service connection for a dental disability also is considered a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. at 306.  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson, 8 Vet. App. at 354.  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97.  In this case, there is no indication that the Veteran lost any teeth due to trauma or bone loss while on active service.  Instead, as the VA dental examiner noted in May 2013, the Veteran lost tooth #9 in service "due to dental decay."  Despite the Veteran's assertions to the contrary, his in-service dental treatment, to include the tooth extraction and dental bridge placement in July and August 1982, does not constitute "service trauma" for which service connection is available for dental disability for purposes of outpatient treatment only.  The May 2013 VA dental examiner concluded that the Veteran's in-service dental treatment had resulted in good restorations of several teeth "and all were in good condition."  This examiner also concluded that the Veteran's post-service tooth loss was due to caries, dental neglect, dental decay, and periodontal disease which began after his service separation.  The record evidence also does not show, and the Veteran does not contend, that he experiences a dental disability for which a compensable rating is available under the relevant rating criteria.  38 C.F.R. § 4.150, DC's 9900-9916.  In summary, the Board also finds that service connection for residuals of an upper jaw infection resulting in the removal of teeth for purposes of outpatient treatment only is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his residuals of an upper jaw infection resulting in the removal of teeth have been continuous since service.  He asserts that he continued to experience symptoms relating to this disability after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous residuals of an upper jaw infection resulting in the removal of teeth after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued residuals of an upper jaw infection resulting in the removal of teeth since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant dental history or complaints of dental symptoms.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to residuals of an upper jaw infection resulting in the removal of teeth at any time since his service separation.  As noted elsewhere, the Veteran himself admitted in October 2012 and the VA dental examiner confirmed in May 2013 that he had not sought treatment for any dental disability, to include residuals of an upper jaw infection resulting in the removal of teeth, at any time since his service separation in May 1986.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including asthma and hypertension.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to his teeth.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment at any time after service, his previous statements made for treatment purposes, and the record evidence showing no nexus between any current dental disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.
 

ORDER

Entitlement to service connection for residuals of an upper jaw infection resulting in the removal of teeth is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


